                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:14-CR-206-BO
                                No. 5:18-CV-294-BO

SAMUEL WAYNE HILL,                           )
         Petitioner,                         )
                                             )                       ORDER
       v.                                    )
                                             )
UNITED STATES OF AMERICA,                    )
          Respondent.                        )



       This cause comes before the Court on petitioner's corrected motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. [DE 381]. Respondent has moved to dismiss the

Section 2255 petition. [DE 385]. These matters are ripe for disposition. For the reasons discussed

below, respondent's motion to dismiss [DE 385] is GRANTED, and petitioner's corrected Section

2255 motion [DE 381] is DISMISSED.

                                        BACKGROUND
                                                                                             ,
       In 2015, petitioner pleaded guilty, pursuant to a written plea agreement, to conspiracy to

knowingly and intentionally manufacturing, distributing, and possessing with intent to distribute

500 grams or more of a substance containing methamphetamine, in violation of 21 U.S.C. § 846.

[DE 191]. In his plea agreement, petitioner acknowledged "that the sentence ha[d] not yet been

determined, that any estimate of the sentence received from any source [was] not a promise, and

that even if a sentence up to the statutory maximum [was] imposed," petitioner could "not

withdraw the plea of guilty." [DE 191, p. 6]. Petitioner also agreed to "waive all rights to contest

the conviction or sentence in any post-conviction proceeding, including one pursuant to 28 U.S.C.

§ 2255, excepting an appeal or motion based upon ineffective assistance of counsel or prosecutorial
misconduct." [DE 191, p. 1-2].

       In November 2015, Judge Fox sentenced petitioner to 480 months' imprisonment, a

lifetime term of supervised release, and a special assessment. [DE 247, 257]. This sentence was

within the advisory guideline range of 360 months to life. [DE 305, p. 34]. Petitioner appealed. In

December 2016, the Fourth Circuit dismissed petitioner's challenges based on his prison sentence

and affirmed the lifetime term of supervised release. [DE 326, 354].

       In June 2018, petitioner filed a motion to vacate, amend, or correct his sentence under 28

U.S.C. § 2255. [DE 380]. He then filed a corrected Section 2255 motion. [DE 381]. Petitioner

claims that (1) Judge Fox failed to explain the basis for imposing the 480-month sentence, (2)

petitioner's sentence is disproportionate in relation to his co-defendants' sentences, (3) defense

counsel was constitutionally ineffective due to a conflict of interest, and (4) defense counsel was

ineffective at sentencing. [DE 381-1, p. 4-14]. Respondent moved to dismiss the Section 2255

petition under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which

relief can be granted. [DE 385, 386].

                                           DISCUSSION

       The government argues that petitioner's Section 2255 petition must be dismissed for a

variety of reasons. A Rule 12(b)( 6) motion to dismiss must be granted if the pleading fails to allege

enough facts to state a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007); see also Rule 12, Rules Governing Section 2255 Proceedings (applying

the Federal Rules of Civil Procedure to Section 2255 proceedings). Additionally, "vague and

conclusory allegations contained in a § 2255 petition may be disposed of without further

investigation by the District Court." United States v. Dyess, 730 F.3d 354, 359 (4th Cir. 2013)

(quoting United States v. Thomas, 221F.3d430, 437 (3d Cir. 2000)).



                                                  2
       Petitioner's first two claims must be dismissed because they have been waived. Petitioner

first argues that Judge Fox failed to explain the basis for petitioner's sentence as required by 28

U.S.C. § 3553(c). Second, petitioner argues that his sentence is disproportionate to the sentences

received by his co-defendants, none of whom received a sentence greater than 225 months. The

government argues that petitioner waived his right to bring both of these claims. In his plea

agreement, petitioner acknowledged that he could not challenge his sentence in a Section 2255

petition subject to exceptions which are inapplicable to these two claims. The Fourth Circuit relied

on that waiver in dismissing petitioner's challenges to his sentence on direct appeal, noting that

"the terms of [petitioner's] incarceration fall squarely within the scope of [his] waiver[] of

appellate rights." [DE 326, p. 2]. Thus, petitioner's right to bring these first two claims was waived

in his plea agreement and they must be dismissed.

       Petitioner's third claim must also be dismissed. Petitioner argues that his defense counsel

was constitutionally ineffective because counsel was "the father of an Assistant District Attorney

(ADA) in Johnson County, North Carolina." [DE 381-1, p. 11]. That ADA, counsel's son, had

previously prosecuted the defendant on other charges. Id. Counsel informed petitioner that he and

the ADA "discussed the matter and felt there was no conflict," so "[petitioner and counsel] felt

that they could proceed together." Id. Petitioner changed his mind at his sentencing hearing,

however, when he felt that counsel "was ineffectively advocating on his behalf' by not addressing

"proportionality issues" or "credit for time served" and by not "request[ing] a BOP placement

recommendation by the court." Id. At the sentencing hearing, petitioner "concluded that [c]ounsel

was hampered by his familial conflict of interest." Id.

       Since Strickland v. Washington, 466 U.S. 668 (1984), in stating a claim for ineffective

assistance of counsel under the Sixth Amendment, petitioner must show "that counsel's



                                                  3
performance fell below an objective standard of reasonableness." Sharpe v. Bell, 593 F.3d 372,

382 (4th Cir. 2010) (internal quotation marks omitted). A court's "scrutiny of counsel's

performance must be highly deferential." Id. In fact, there is a '"strong presumption' that a trial

counsel's strategy and tactics fall 'within the wide range of reasonable professional assistance."'

United States v. Roane, 378 F.3d 382, 404 (4th Cir. 2002) (quoting Strickland, 466 U.S. at 689).

Petitioner must further show that "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different." Strickland, 466 U.S.

at 694. When specifically alleging that counsel was ineffective due to a conflict of interest,

petitioner must show "(1) that his lawyer was under 'an actual conflict of interest' and (2) that this

conflict 'adversely affected his lawyer's performance."' United States v. Nicholson, 475 F .3d 241,

249 (4th Cir. 2007) (quoting Cuyler v. Sullivan, 446 U.S. 335, 348 (1980)). "To establish an actual

conflict of interest, [petitioner] 'must show that [his] interests diverged with respect to a material

factual or legal issue or to a course of action."' Nicholson, 475 F.3d at 249 (quoting Gilbert v.

Moore, 134 F.3d 642, 652 (4th Cir. 1998) (en bane)).

       The government argues that petitioner has not "established a situation where [cm,msel] was

'required to account to two masters,"' citing Nicholson. [DE 386, p. 6]. Petitioner relies on North

Carolina Rule of Professional Responsibility 1.10, which addresses the imputation of conflicts to

lawyers working at the same firm, to argue that the relationship between defense counsel and his

son was "as (if not more) significant and powerful" as the relationship between lawyers at a law

firm. [DE 381-1, p. 12]. But petitioner has not cited any squarely applicable rule of professional

ethics, and has not met either prong of the standard articulated by the Fourth Circuit in Nicholson.

Petitioner has not shown that there was any actual conflict between defense counsel's

representation of petitioner at his sentencing hearing and the fact that his son, as ADA, had



                                                  4
previously prosecuted petitioner on separate charges. Petitioner has not stated any way in which

counsel's "interests diverged with respect to a material factual or legal issue" from his own.

Further, petitioner has not shown that counsel's decisions not to address "proportionality issues"

or "issues such as credit for time served," or counsel's decision not to "request a BOP placement

recommendation," were the product of a conflict of interest. Thus, petitioner has not stated an

ineffective assistance of counsel claim upon which relief can be granted, and petitioner's third

claim must be dismissed.

       Petitioner's fourth claim must also be dismissed. First, petitioner argues that counsel was

ineffective in not challenging drug weights attributed to petitioner on the basis of statements made

by his co-defendants after petitioner pleaded guilty. [DE 381-1, p. 13]. Second, petitioner argues

that counsel was ineffective in "touch[ing] on mitigating factors, but not in detail," arguing that

counsel should have submitted a sentencing memorandum to emphasize the relevant mitigating

factors. [DE 3 81-1, p. 14]. Petitioner has not alleged sufficient facts to satisfy the demanding

Strickland standard. Counsel's conduct did not fall below the "wide range of reasonable

professional assistance" described by the Fourth Circuit in Roane. Petitioner knowingly and

voluntarily pleaded guilty, acknowledging that he could be sentenced to imprisonment up to the

statutory maximum term. [DE 191, p. 6]. The fact that his defense counsel did not challenge certain

drug weights attributed to petitioner did not render his plea unknowing or involuntary. At

sentencing, counsel argued for a downward departure to 240 months' imprisonment. [DE 305, p.

28]. Counsel's decision not to submit a sentencing memorandum further emphasizing particular

mitigating factors was not, therefore, "below an objective standard of reasonableness." Thus,

petitioner's fourth claim for ineffective assistance of counsel does not satisfy Strickland and must

be dismissed.



                                                 5
                              CERTIFICATE OF APPEALABILITY

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating

that reasonable jurists would find that an assessment of the constitutional claims is debatable and

that any dispositive procedural ruling dismissing such claims is likewise debatable. Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this Court's dismissal

of petitioner's§ 2255 motion debatable, a certificate of appealability is DENIED.

                                          CONCLUSION

       For the above reasons, respondent's motion to dismiss [DE 385] is GRANTED, and

petitioner's corrected Section 2255 motion [DE 381] is DISMISSED. A certificate of appealability

is DENIED.



SO ORDERED, this      _l_ day of October, 2018.




                                                  6
